DETAILED ACTION
This is in response to Applicant’s reply dated 7/19/22.  Claims 1-5, 7-12, and 14 have been examined.  Claims 6 and 13 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Intel: “Correction to TSN configuration call flows to include NEF”, SA WG2 Meeting #S2-138E, S2-2002672, Electronic meeting, 20-24 April 2020 (included in IDS) hereafter Intel-2672.


Regarding Claim 1 (Currently Amended),
A method performed by a time sensitive networking application function (TSN AF) entity in a mobile communication system, the method comprising: 

receiving, from a session management function (SMF) entity, port management information including first device side TSN translator (DS-TT) related information and first DS-TT independent information, and bridge management information including second DS-TT related information and second DS-TT independent information, wherein a DS-TT port corresponds to a protocol data unit (PDU) session [Intel-2672: first DS-TT related information == DS-TT MAC address or UE-DS-TT residence time or port management capabilities from DS-TT; first DS-TT independent information == port management capabilities from UE; second DS-TT related information == allocated port number for DS-TT in N4 Session Establishment Response message; second DS-TT independent information == bridge address or bridge ID or 5GS bridge delay;  p. 24; 5GS bridge information [includes] Bridge address, unique MAC address that identifies the bridge used to derive the bridge ID; p. 25; Fig. F.1-1 titled 5GS Bridge Information reporting; 0a of F.1-1: 5GS TSN bridge and port management information reporting; the SMF constructs the above received information (from UPF/NW-TT) as 5GS Bridge information, including the Port Management container(s) and reports it to the AF via the NEF; the 5GS Bridge information indicates that the included port information relates to NW-TT ports; p. 26; SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU Session Establishment request, and receives the allocated port number of DS-TT Ethernet port in N4 Session Establishment Response message; the SMF sends the information received via PCF NEF to the TSN AF … to establish/modify the 5GS Bridge; p. 26; the TSN AF … also updates 5GS bridge delay as defined in clause 5.27.5 of TS 23.501[2] for future configuration]; 

generating a port management information container including the port management information and a bridge management information container including the bridge management information [Intel-2672: p. 25; Fig. F.1-1 titled 5GS Bridge Information reporting; 0a of F.1-1: 5GS TSN bridge and port management information reporting; the SMF constructs the above received information (from UPF/NW-TT) as 5GS Bridge information, including the Port Management container(s) and reports it to the AF via the NEF; p. 26; the TSN AF stores the binding relationship between 5GS Bridge ID, MAC address of the DS-TT Ethernet port, the port number of the DS-TT Ethernet port … and also updates 5GS bridge delay; p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response]; and 

transmitting, to a centralized network controller (CNC), the port management information container and the bridge management information container [Intel-2672: p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response; p. 25; the SMF constructs the above received information (from UPF/NW-TT) as 5GS Bridge information, including the Port Management container(s) and reports it to the AF via the NEF; p. 26; the TSN AF constructs the above received information as 5GS Bridge information and sends them to the CNC to register a new TSN Bridge or update an existing TSN Bridge].

Regarding Claim 2 (Currently Amended),
wherein the second DS-TT related information included in the bridge management information container comprises a DS-TT port number [Intel-2672: p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response; p. 26; the SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU Session Establishment request, and receives the allocated port number of DS-TT Ethernet port in N4 Session Establishment Response message; the TSN AF constructs the above received information as 5GS Bridge information].

Regarding Claim 3 (Currently Amended),
wherein the first DS-TT independent information included in the port management information container and the second DS-TT independent information included in the bridge management information container are common for the PDU session [Intel-2672: p. 26; SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU Session Establishment request, and receives the allocated port number of DS-TT Ethernet port in N4 Session Establishment Response message; the SMF sends the information received via PCF NEF to the TSN AF … to establish/modify the 5GS Bridge; p. 26; the TSN AF … also updates 5GS bridge delay as defined in clause 5.27.5 of TS 23.501[2] for future configuration]
Note:
Common has been construed to means that these elements are generally present in a PDU session.

Regarding Claim 4 (Currently Amended),
wherein each information element included in the bridge management information container is classified as to whether the each information element is related to the PDU session [Intel-2672: p. 24; when integration with TSN applies … the AF may provide a Port Management Information Container, MAC address of DS-TT reported for the PDU Session and related port number of DS-TT in response; p. 26; the SMF sends the information received via PCF NEF to the TSN AF … to establish/modify the 5GS Bridge; the TSN AF stores the binding relationship between 5GS Bridge ID, MAC address of the DS-TT Ethernet port, the port number of the DS-TT Ethernet port … and also updates 5GS bridge delay].

Regarding Claim 5 (Currently Amended),
wherein the port management information and the bridge management information are received from a user plane function (UPF) entity including a network side TSN translator (NW-TT) via the SMF entity [Intel-2672: p. 25; Fig. F.1-1 titled 5GS Bridge Information reporting; 0a of F.1-1: 5GS TSN bridge and port management information reporting; the SMF constructs the above received information (from UPF/NW-TT) as 5GS Bridge information, including the Port Management container(s) and reports it to the AF via the NEF; the 5GS Bridge information indicates that the included port information relates to NW-TT ports]. 

Regarding Claim 7 (Currently Amended),
wherein the DS-TT port number indicates the PDU session [Intel-2672: p. 26; the SMF receives the UE-DS-TT residence time, DS-TT MAC address for this PDU session and port management capabilities from the DS-TT/UE in PDU session Establishment request and receives the allocated port number for DS-TT Ethernet port in N4 Session Establishment Response message; the TSN AF constructs the above received information as 5GS Bridge information].

Regarding Claims 8-12, and 14, which recite an apparatus for a time sensitive networking application function (TSN AF) in a wireless communication system having the same claim limitations as those in claims 1-5, and 7 above, the same rationale of rejection as presented in claims 1-5, and 7 is applicable.


Response to Arguments
Applicant’s arguments dated 7/19/22 with respect to claim(s) 1 and 8 have been considered but they are not persuasive.

I.	Applicant argues regarding claims 1 and 8 on pages 6-7 of the Remarks section that Intel-2672 does not teach that the TSN AF separately receives the port management information and bridge management information from the SMF, and each of the two management information includes DS-TT related information and DS-TT independent information.  Same argument is also made for claims 5, 7, 12, and 14 on page 8 of the Remarks section.
Examiner’s Response:
Intel-2672 teaches that the SMF constructs the above received information (from UPF/NW-TT) as 5GS Bridge information, including the Port Management container(s) and reports it to the AF via the NEF [Intel-2672: p. 25], thus teaching the port management information and bridge management information from the SMF.  For purposes of brevity, please see the Office Action above how Intel2672 teaches for each of the two management information DS-TT related information and DS-TT independent information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ke (US 2022/0131720) teaches that the SMF determines that the first container is a container related to a DS-TT port. The SMF transmit the first container in step 810 (specifically as described in FIG. 5).  The SMF determines that the second container is a container related to an NW-TT port, and the SMF transmit the second container to the UPF through step 808 (specifically as described in FIG. 5) [Ke: 0269-270].   After receiving a read request for bridge related control information and/or a read request for port related information, the AF performs step 901 [Ke: 0278].
Fard (US 2022/0182896) teaches that the SMF may get the QoS characteristics for UE's subscribed traffic classes and SMF may employ the PDB in them as the bridge delay for the corresponding traffic class on the port pair.  The AF may collect/gather/obtain/receive and may maintain 5GS virtual bridge related information. The AF may act as the control plane of the 5GS virtual bridge, and may register or update those information to CNC as 802.1Qcc and 802.1AB defined [Fard: 0291].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468